*850OPINION.
Giulen :
The sole question at issue in this case is the deductibility of the $15,000 under section 214(a) (1) of the Revenue Act of 1918.
It is clear that the checks, totaling $15,000, were made out payable to cash and delivered to the sales manager. Of this amount $12,500 was expended by the sales manager in promoting sales during the period in which some $500,000 worth of liquor was sold. It has been shown that it was customary in the wholesale liquor business to entertain buyers in the manner in which the petitioner did. From all of the evidence we conclude that such amount was expended within the taxable year.
The remainder of the $15,000 paid to the sales manager was by him expended within the year in campaign and other contributions for the purpose of defeating state and national prohibition, the coming of which it was anticipated would destroy the petitioner’s business. Section 214(a) (1) of the 1918 Act provides for the deduction of “ all ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business.” It seems to us that the expenditure may well be said to be “ necessary ” but it must also be “ ordinary.” Without attempting to decide whether, under any circumstances, such an expenditure may be classed as “ ordinary,” we hold that the proof here does not warrant any such conclusion. We, therefore, hold that the petitioner is entitled to a deduction in the amount of $12,500 and approve the action of the respondent in disallowing as a deduction the amount of $2,500.
Judgment will he entered after 15 days* notice, under Rule 50.